Citation Nr: 9911866	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-00 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
acute rheumatic fever.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied entitlement to an 
increased (compensable) evaluation for acute rheumatic fever.  
The RO affirmed the foregoing determination in August 1995.

In June 1996 the RO denied entitlement to service connection 
for degenerative joint disease of multiple joints as 
secondary to service-connected acute rheumatic fever.  A 
notice of disagreement with this rating determination is not 
on file.  In November 1998 the RO issued a supplemental 
statement of the case as to this issue.  This issue was 
certified by the RO to the Board for appellate review.  Since 
the issue of service connection for degenerative joint 
disease of multiple joints as secondary to service-connected 
acute rheumatic fever has been neither procedurally prepared 
nor certified for appellate review, the Board is referring it 
to the RO for appropriate action, and has construed the issue 
for appellate review as limited to the issue reported on the 
title page.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

An August 1996 VA Form 9, and a June 1998 memorandum to the 
RO express the veteran's position that the claim was not for 
an increased evaluation for the service-connected rheumatic 
fever, but for service connection of degenerative joint 
disease of both knees, both hands, both great toes and neck 
as secondary to the service connected disability of rheumatic 
fever.  Nevertheless, the representative at the RO submitted 
written presentation on the issue which was also certified 
for appellate review by the RO.  




FINDING OF FACT

Statements on file dated in August 1996 and June 1998 express 
the veteran's position that the current appeal does not 
involve the issue of entitlement to an increased 
(compensable) evaluation for acute rheumatic fever.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran on the issue of entitlement to an increased 
(compensable) evaluation for acute rheumatic fever have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991);  
38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (1998).

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).




Factual Background & Analysis

The veteran filed a claim for entitlement to an increased 
(compensable) evaluation for his service-connected acute 
rheumatic fever in July 1994.

In January 1995 the RO issued a rating decision wherein it 
denied entitlement to an increased (compensable) evaluation 
for acute rheumatic fever.

The RO affirmed the determination previously entered in 
August 1995.

In September 1995 the veteran filed a notice of disagreement 
with the August 1995 rating decision of the RO.

The RO issued a statement of the case as to the denial of 
entitlement to an increased (compensable) evaluation for 
acute rheumatic fever in October 1995.

The veteran initially submitted a Substantive Appeal as to 
the denial of entitlement to an increased (compensable) 
evaluation for acute rheumatic fever in November 1995.

Statements on file dated in August 1996 and June 1998 show 
that the veteran did not consider the issue of entitlement to 
an increased (compensable) evaluation for his acute rheumatic 
fever to be an issue on appeal.

As it is the expressed intention of the veteran that his 
previous claim of entitlement to an increased (compensable) 
evaluation for acute rheumatic fever is not an issue on 
appeal, the Board does not have jurisdiction to review this 
issue which was certified for appellate review by the RO, and 
it is dismissed without prejudice.


ORDER

The appeal with regard to entitlement to an increased 
(compensable) evaluation for acute rheumatic fever is 
dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

